Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group 1, claims 1-5 in the reply filed on 07/20/2022 is acknowledged.  The traversal is on the ground(s) that there is no lack of unity between Groups 1 and 3 since the technical feature is a special technical feature as it is not disclosed in the prior art.  This is not found persuasive because the special technical feature is not special in view of the prior art over Zhong et al. (WO 2015089092 A1) in view of Chen et al. (US 20100248284 A1) (see below rejection of claim 1).
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/20/2022.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.
Note that functional limitations are emphasized in italics hereinafter.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong et al. (WO 2015089092 A1) in view of Chen et al. (US 20100248284 A1).
Regarding claim 1, Zhong teaches a sensor (Figs. 7-8), comprising: 
a flow cell (402), including: 
a passivation layer (454) having opposed surfaces and a reaction site (414) at a first of the opposed surfaces; and 
a lid (410) operatively connected to the passivation layer (Fig. 7 shows element 410 connected to the passivation layer through element 406) to partially define a flow channel between the lid and the reaction site (Fig. 7 shows flow channel region 412); 
a detection device (425) in contact with a second of the opposed surfaces of the passivation layer, the detection device including an embedded metal layer (Fig. 9 shows metallic elements 450, 522, 524) that is electrically isolated from other detection circuitry of the detection device (Figs. 8-9; paragraph [00128] teach elements 522, 524 are electrically separate from the circuitry 446).
While Zhong teaches features of the sensor are configured to reduce electrical and optical crosstalk (paragraph [00113]), the cross talk shields may be traces or other metallic elements configured to transmit data signals (paragraph [00128]), metallic elements form at least a portion of circuitry (paragraph [00105]), and that circuitry may include interconnected conductive elements to conduct electrical current and transmit data signals (paragraph [0099]), Zhong fails to explicitly teach a controller to ground the embedded metal layer.
	Chen teaches a biosensor (abstract; Fig. 1) comprising a sensing chamber (128), a channel (121), an electronic sensing surface (125), insulating layers (104, 105), a detection device (element 101 comprising FET 106), and an embedded metal layer, i.e. screening electrode (113), that is electrically isolated from the other detection circuitry (Fig. 1). Chen teaches that the screening electrode is electrically connected to ground and protects the detection device against undesired capacitive influences (paragraph [0057]). Chen teaches that the purpose of a grounded electrode is to screen any noise signals coming from sensing circuits, stimulation circuits and amplifying circuits in the substrate, particularly in the semiconductor layer during positioning, or during patch clamp test or when stimulating cells (paragraph [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhong to incorporate the teachings of Chen to provide a controller to ground the embedded metal layer. Doing so would protect the overall sensor against undesired influences and reduce noise as taught by Chen, thus improving overall detection capability of the sensor. 
Regarding claim 2, Zhong further teaches wherein the detection device further includes: 
an optical sensor (Fig. 8, light sensor 440) electrically connected to the other detection circuitry of the detection device to transmit data signals in response to photons detected by the optical sensor (paragraph [0098] teach associated circuitry 446 for transmitting signals based on the light emissions detected by the light sensor 440); and 
an electrically non-conductive gap between the embedded metal layer and the other detection circuitry (Figs. 8-9 show a gap between elements within 436 and the elements within 446; paragraph [00128] teach elements 522,524 are electrically separate from the circuitry 446).
Regarding claim 3, Zhong further teaches further comprising a second controller electrically connecting the optical sensor to the other detection circuitry (Fig. 8 and paragraphs [0098]-[0098] teaches light sensor 440 is connected to circuitry 446).
Regarding claim 4, the limitation of “a reagent introduced into the flow channel, the reagent having a pH ranging from about 6.5 to about 10 and having a conductivity ranging from about 45 mS/cm to about 85 mS/cm” is interpreted as a product-by-process claim, wherein determination of patentability is based on the product itself; the patentability of a product does not depend on its method of production (MPEP 2113). 
Furthermore, the limitations of “reagent” is being interpreted as functional limitations of the sensor and are given patentable weight to the extent which effects the structure of the claimed device. The prior art structure is capable of performing the intended use (see MPEP 2114). In this instant case, the flow channel of Zhong is capable of introducing any reagent, such as the claimed reagent, at a later time (paragraphs [0025],[0030], [0074]), thus Zhong teaches all of the limitations of claim 4.
Regarding claim 5, Zhong further teaches wherein: the detection device further includes: 
an optical waveguide (Fig. 8, light guide 462); 
an optical sensor operatively associated with the optical waveguide (440); and 
second embedded metal layer electrically connected to the optical sensor (Fig. 8 teaches circuitry 446 comprising metal layers, e.g. M1-M4; paragraphs [0098]-[00100] teach the light sensor electrically coupled to elements of 446); 
wherein the embedded metal layer is spaced from the second embedded metal layer by an electrically isolating gap (Figs. 8-9 show a gap between elements within 436 and the elements within 446; paragraph [00128] teach elements 522,524 are electrically separate from the circuitry 446); and
 the sensor further comprises a second controller electrically connecting the second embedded metal layer to the optical sensor to transmit data signals in response to photons detected by the optical sensor (Fig. 8 and paragraphs [0098]-[00100] teach the light sensor 400 electrically coupled to elements of 446, wherein associated circuitry 446 transmits signals based on the light emissions detected by the light sensor 440).

In an alternative interpretation, claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Chen as applied to claim 1 above, and further in view of Blank et al. (WO 2015200645 A1).
Regarding claim 4, in an alternative interpretation where the “reagent” is structurally recited positively as an element of the sensor: while Zhong teaches a reagent introduced into the flow channel (paragraphs  [0025], [0030], [0074]), and a deblocking reagent is introduced before or after detection occurs to wash between steps (paragraph [0069]), Zhong fails to explicitly teach the reagent having a pH ranging from about 6.5 to about 10 and having a conductivity ranging from about 45 mS/cm to about 85 mS/cm.
	Blank teaches washing a sensor with a buffer having a high conductivity, such as about 50 mS/cm, about 60 mS/cm, about 70 mS/cm, about 80 mS/cm, or higher (abstract). Blank teaches the pH of the high conductivity wash buffer is between 6 and 8 (paragraph [0008]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhong to incorporate the teachings of Zhong and Blank to provide the reagent having a pH ranging from about 6.5 to about 10 and having a conductivity ranging from about 45 mS/cm to about 85 mS/cm. Doing so would utilize known reagents to wash the flow channel between steps, which would improve overall sensor functionality. Furthermore, it would have been obvious through routine experimentation to arrive at the claimed invention in view of Zhong and Blank (see In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)), to optimize the sensor depending on the type of analysis performed and elements used for analysis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798